Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with J. E. Bryan Gordy (Reg No.71372) on 5/4/2022.
The claim shall be amended as the follows:
Claim 15 (Currently Amended)  A non-transitory computer-readable medium on which program code executable by processing hardware is stored, wherein the program code, when executed by the processing hardware, performs operations comprising:
	accessing an electronic image;
	a step for applying palette-based color composition to the electronic image, comprising:
accessing a color palette of the electronic image, the color palette comprising a first image color at a first position in a color space and a second image color at a second position in the color space; and
selecting a harmonic template that minimizes an aggregate of hue distances that comprise a first hue distance and a second hue distance, wherein the first hue distance is computed from a first axis of the harmonic template and the first image color at the first position, wherein the second hue distance is computed from a second axis of the harmonic template and the second image color at the second position; [[
modifying, based on the selected harmonic template, the color palette by moving at least one of (i) the first image color from the first position toward a first modified position along the first axis or (ii) the second image color from the second position toward a second modified position along the second axis; and
	updating an editing interface to display the electronic image having the applied palette-based color composition.
Claim 16   (Currently Amended)  The non-transitory computer-readable medium of claim 15, wherein the step for applying the palette-based color composition further comprises:

updating the editing interface to display the modified color palette.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record neither anticipates nor render obvious the combination of the limitations set for the independent claims.
Regarding independent claim 1, the prior art of record taken alone or in combination, fails to disclose or render obvious “accessing a color palette comprising a first image color at a first position in a color space and a second image color at a second position in the color space; selecting a harmonic template that minimizes an aggregate of hue distances that comprise a first hue distance and a second hue distance, wherein the first hue distance is computed from a first axis of the harmonic template and the first image color at the first position, wherein the second hue distance is computed from a second axis of the harmonic template and the second image color at the second position; modifying, based on the selected harmonic template, the color palette by moving at least one of (i) the first image color from the first position toward a first modified position along the first axis or (ii) the second image color from the second position toward a second modified position along the second axis; and updating an editing interface to display the modified color palette.” in combination with all limitations recited in claim 1.
Regarding independent claim 8, the prior art of record taken alone or in combination, fails to disclose or render obvious “accessing a color palette comprising a first image color at a first position in a color space and a second image color at a second position in the color space, selecting a harmonic template that minimizes an aggregate of hue distances that comprise a first hue distance and a second hue distance, wherein the first hue distance is computed from a first axis of the harmonic template and the first image color at the first position, wherein the second hue distance is computed from a second axis of the harmonic template and the second image color at the second position, and modifying, based on the selected harmonic template, the color palette by moving at least one of (i) the first image color from the first position toward a first modified position along the first axis or (ii) the second image color from the second position toward a second modified position along the second axis” in combination with all limitations recited in claim 8. 
Regarding independent claim 15, the prior art of record taken alone or in combination, fails to disclose or render obvious “accessing a color palette of the electronic image, the color palette comprising a first image color at a first position in a color space and a second image color at a second position in the color space; and selecting a harmonic template that minimizes an aggregate of hue distances that comprise a first hue distance and a second hue distance, wherein the first hue distance is computed from a first axis of the harmonic template and the first image color at the first position, wherein the second hue distance is computed from a second axis of the harmonic template and the second image color at the second position; modifying, based on the selected harmonic template, the color palette by moving at least one of (i) the first image color from the first position toward a first modified position along the first axis or (ii) the second image color from the second position toward a second modified position along the second axis; and updating an editing interface to display the electronic image having the applied palette-based color composition” in combination with all limitations recited in claim 15.
Claims 2-7, 9-14, 16-20 depend either directly or indirectly from independent claims for 1, 8, or 15 and allowable for at least the same reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH LE whose telephone number is (571)270-7842. The examiner can normally be reached Monday: 8AM-4:30PM EST, Tuesday: 8 AM-3:30PM EST, Wednesday: 8AM-2:30PM EST, Thursday and Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH LE/Primary Examiner, Art Unit 2619